Case: 13-10268      Date Filed: 02/08/2016   Page: 1 of 11


                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-10268
                           ________________________

                     D.C. Docket No. 2:10-cv-00434-UA-SPC

JOHNNIE FITZGERALD HOWARD,

                                                                Plaintiff-Appellant
                                                                   Cross Appellee,

versus

C. KRAUS, et al.,

                                                            Defendants-Appellees,
D. SNIDER,
M. H. MEIER,
S. M. LEAHEY,
K. WILLIAMS,
B. MOUNT,

                                                             Defendants-Appellees
                                                                 Cross Appellants.

                           ________________________

                    Appeals from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                 (February 8, 2016)
                  Case: 13-10268         Date Filed: 02/08/2016   Page: 2 of 11


Before TJOFLAT and MARTIN, Circuit Judges, and ROSENTHAL, ∗ District
Judge.

MARTIN, Circuit Judge:

       Johnnie Howard is a federal prisoner who has filed a 42 U.S.C. § 1983 claim

against several prison officials and seeks to proceed without prepaying the court’s

filing fee. In doing so, he faces the barriers erected by the Prison Litigation

Reform Act of 1995 (PLRA), Pub L. No. 104-134, 110 Stat. 1321 (1996). The

nature of his filings calls on us to consider whether his past litigation disqualifies

him from proceeding in forma pauperis (“IFP”). We find that it does.

                                        I. BACKGROUND

A.     MR. HOWARD’S PAST LITIGATION

       Mr. Howard has already filed a number of lawsuits that may count against

him as “strikes” under the PLRA. The PLRA was enacted in response to the

perceived problem of frivolous prisoner litigation. See Harris v. Garner, 216 F.3d

970, 977–80 (11th Cir. 2000) (en banc) (reviewing the PLRA’s legislative history).

Here we consider the PLRA’s three strikes provision, intended to deter “frequent

filers” who have brought three or more meritless lawsuits while incarcerated. See

28 U.S.C. § 1915(g). 1 A prisoner who has been struck out by this provision must

       ∗
         Honorable Lee H. Rosenthal, United States District Judge for the Southern District of
Texas, sitting by designation.
       1
           In its entirety, § 1915(g) reads:

                                                  2
              Case: 13-10268       Date Filed: 02/08/2016       Page: 3 of 11


prepay the entire filing fee in any future cases he files while incarcerated rather

than proceeding IFP. When a prisoner with three strikes tries to proceed IFP, his

suit is due to be dismissed without prejudice. Dupree v. Palmer, 284 F.3d 1234,

1236 (11th Cir. 2002) (per curiam).

      Mr. Howard’s case does not fit neatly into the three strikes regime created

by the statute, because almost all of his past litigation grew out of one incident.

Mr. Howard does not dispute that he already has two strikes under the PLRA, but

the prison officials claim he has accrued up to five total. We will review each of

the possible five.

      1. The 2004 Case

      In 2004, Mr. Howard brought a § 1983 claim in district court against a group

of Florida correctional officers. He alleged in an amended complaint that the

officers violated his constitutional rights by failing to protect him against attacks

by fellow inmates, negligently failing to secure his property, and not responding to

his grievances. The district court dismissed Mr. Howard’s amended complaint

because he had not exhausted administrative remedies, which the court stated was

“a precondition to suit.”

      In no event shall a prisoner bring a civil action or appeal a judgment in a civil
      action or proceeding under this section if the prisoner has, on 3 or more prior
      occasions, while incarcerated or detained in any facility, brought an action or
      appeal in a court of the United States that was dismissed on the grounds that it is
      frivolous, malicious, or fails to state a claim upon which relief may be granted,
      unless the prisoner is under imminent danger of serious physical injury.

                                              3
                 Case: 13-10268       Date Filed: 02/08/2016     Page: 4 of 11


       2. The First Appeal

       Mr. Howard filed a notice of appeal and motion to proceed IFP on the 2004

Case in this Court. In a single-judge order, this Court specifically found that the

appeal was frivolous and denied Mr. Howard leave to proceed on May 18, 2006.

The order did not articulate the basis for this frivolity finding. This is one of the

possible strikes against Mr. Howard.

       3. Change in the Law

       On January 22, 2007, the United States Supreme Court decided Jones v.

Bock, 549 U.S. 199, 127 S. Ct. 910 (2007). Contrary to the district court’s holding

in the 2004 Case, the Supreme Court held that a prisoner need not plead

administrative exhaustion under the PLRA; instead, it is an affirmative defense.

Id. at 216, 127 S. Ct. at 921.

       4. The 2007 Case

       In 2007, Mr. Howard brought another § 1983 claim in district court against

effectively the same officials as in the 2004 Case. 2 Reacting to the district court’s

dismissal for failure to exhaust administrative remedies in the 2004 Case,3 Mr.

Howard alleged that the prison officials violated his constitutional rights by

inadequately responding to and obstructing his administrative grievances. This

       2
           There was a new sheriff when the 2007 Case was filed, so the new sheriff was named.
       3
       The district court’s previous dismissal was now subject to question because of Jones.
However, it does not appear that Mr. Howard was yet aware of this change in the law.
                                                4
              Case: 13-10268    Date Filed: 02/08/2016   Page: 5 of 11


was why, he explained, he couldn’t exhaust administrative remedies before filing

the 2004 Case. The district court dismissed the complaint based on res judicata—it

reasoned that the 2004 Case controlled the outcome.

      5. The Second Appeal

      Mr. Howard appealed the 2007 Case to this Court, and we vacated and

remanded the district court’s order. See Howard v. Gee, 297 F. App’x 939 (11th

Cir. 2008) (per curiam). We held that res judicata did not apply for two reasons:

(1) dismissal for failure to exhaust administrative remedies is not an adjudication

on the merits, and (2) Jones changed the law on pleading administrative exhaustion

after the 2004 Case. Id. at 940–41.

      6. The Consolidated Cases

      After the Second Appeal, the district court dismissed the 2007 Case a second

time because Mr. Howard had failed to timely file a signed indigency affidavit.

Mr. Howard then filed a signed indigency affidavit and moved to vacate the latest

dismissal order. But the district court went beyond simply granting Mr. Howard’s

motion: it decided to vacate its dismissal orders in both the 2004 and 2007 Cases,

and then consolidate the two cases going forward. We have found nothing in the

record to indicate that Mr. Howard ever requested revival of the 2004 Case, or that

he asked for it to be consolidated with the 2007 Case.




                                          5
              Case: 13-10268     Date Filed: 02/08/2016   Page: 6 of 11


      When the district court finally reached the merits of Mr. Howard’s claim, it

dismissed the Consolidated Cases for failure to state a claim. Mr. Howard

acknowledges that this dismissal counts as one strike, but the prison officials argue

it should count as two separate strikes.

      7. The Third Appeal

      Mr. Howard filed a notice of appeal and a motion to proceed IFP on the

Consolidated Cases in this Court. A three-judge panel specifically found that the

appeal was frivolous and denied Mr. Howard leave to proceed. The order was a

summary dismissal that gave no basis for its frivolity finding. Mr. Howard

acknowledges that this should be counted as a second strike.

      8. The 2010 Case

      In 2010, Mr. Howard brought an unrelated § 1983 claim against several

Florida correctional officers. He complained of an assault by a prison guard,

interference with prison grievance procedures, and malicious prosecution. But

because he didn’t use the prescribed civil rights form, the district court ordered him

to file an amended complaint on that form. When he failed to, the court dismissed

Mr. Howard’s complaint without prejudice. This is the last possible strike against

Mr. Howard.




                                           6
              Case: 13-10268     Date Filed: 02/08/2016    Page: 7 of 11


      9. Summary

      As we’ve set out, two of Mr. Howard’s strikes are not contested: one from

the dismissal of the Consolidated Cases, and one from the dismissal of the Third

Appeal. Another strike disqualifies him from IFP status. The prison officials say

we can arrive at Mr. Howard’s third strike in any of three ways: from the First

Appeal, from the Consolidated Cases (which they count as two strikes), or from the

2010 Case.

B.    PROCEDURAL HISTORY

      In the case now before us, Mr. Howard brought a § 1983 claim against

several prison officials alleging that they violated his constitutional rights by acting

with deliberate indifference to his serious medical need. The prison officials

moved to dismiss the complaint, saying that Mr. Howard has accrued three strikes

under the PLRA. The District Court granted the prison officials’ motion to

dismiss.

      Mr. Howard filed a motion for reconsideration, arguing that the District

Court was wrong to treat the First Appeal as a strike. When this Court recognized

the change in the law announced by Jones, he argued, we automatically nullified

our decision in the First Appeal.

      The District Court granted Mr. Howard’s motion on different grounds.

While it rejected his argument that our decision in the First Appeal had been

                                           7
              Case: 13-10268     Date Filed: 02/08/2016    Page: 8 of 11


nullified, the District Court nonetheless decided not to count that decision as a

strike because it did “not find it equitable.” It characterized our order in the First

Appeal as “affirm[ing] the district court’s order of dismissal in [the 2004 Case],”

and said our order was “based” on the district court’s decision in the 2004 Case.

      The prison officials filed a motion for reconsideration as well, arguing that

the PLRA does not allow courts discretion to ignore strikes as “inequitable.” The

District Court denied this motion. The District Court later dismissed Mr.

Howard’s deliberate-indifference claim because it found that he had not plausibly

alleged a constitutional violation, meaning that the prison officials were entitled to

qualified immunity. Both parties timely appealed.

                          II. STANDARD OF REVIEW

      We review de novo a district court’s determination of qualifying strikes.

Rivera v. Allin, 144 F.3d 719, 723 (11th Cir. 1998), abrogated on other grounds by

Jones, 549 U.S. 199, 127 S. Ct. 910. What counts as a strike under the PLRA is a

legal question. See id. We also review de novo the District Court’s interpretation

of the PLRA’s three strikes provision. Dupree, 284 F.3d at 1235.




                                           8
               Case: 13-10268       Date Filed: 02/08/2016      Page: 9 of 11


                                    III. DISCUSSION

       Given that Mr. Howard acknowledges he has two strikes, he cannot proceed

IFP if any one of the contested strikes counts against him. 4 We hold that this

Court’s dismissal of the First Appeal counts as the third strike, so we need not

reach the other two contested strikes.

       To evaluate whether the dismissal of the First Appeal counts as a strike, we

must review what was—and was not—said by this Court in its dismissal order.

The parties agree that the district court’s dismissal for failure to plead

administrative exhaustion in the 2004 Case was eventually contradicted by Jones.

Mr. Howard extends this reasoning, inferring that we dismissed the First Appeal as

frivolous “because that district court had dismissed his complaint without prejudice

for failure to plead administrative exhaustion.” The District Court also assumed

that our dismissal in the First Appeal was a simple affirmance of the lower court’s

decision in the 2004 Case. But these assumptions are not justified. This Court did

not affirm the district court’s decision in the First Appeal, and Mr. Howard’s

failure to plead administrative exhaustion was not identified as the basis for finding

that the appeal was frivolous. This Court simply found Mr. Howard’s appeal

frivolous and denied him leave to proceed. Our independent order was not negated

merely because the district court’s decision was later vacated.

       4
        Mr. Howard has not alleged that he qualifies for the “imminent danger” exception to
§ 1915(g).
                                              9
             Case: 13-10268     Date Filed: 02/08/2016   Page: 10 of 11


      Neither has Mr. Howard shown that our order in the First Appeal was no

longer effective when he filed the current case. The order has never been

invalidated, for example, under Federal Rule of Civil Procedure 60(b). See Fed. R.

Civ. P. 60(b) (allowing relief from an order in certain circumstances). Mr. Howard

did not file any motion with respect to the First Appeal before filing this case. And

it’s not clear that such a motion would have been successful here. While we noted

in the Second Appeal that the district court’s decision dismissing Mr. Howard’s

complaint for failure to plead administrative exhaustion was at odds with current

Supreme Court case law, we did not reevaluate our order in the First Appeal. See

Howard, 297 F. App’x at 940–41. We have therefore already implicitly declined

to read error into our earlier decision—an alleged error that’s not evident on the

order’s face. We again decline to do so here.

      The strict terms of the PLRA mandate counting our order in the First Appeal

as a strike. This Court made an unambiguous finding of frivolity, which is one of

the three enumerated strike grounds. See 28 U.S.C. § 1915(g). That finding has

not been invalidated. Perhaps a fleshed-out order in the First Appeal would have

revealed reasoning similar to the district court’s flawed reasoning in the 2004 Case.

And if that were the case, perhaps Mr. Howard would have filed a Rule 60(b)

motion. But that’s not the record before us. We hold that this Court’s dismissal of

the First Appeal as frivolous counts as Mr. Howard’s third strike.

                                         10
             Case: 13-10268    Date Filed: 02/08/2016   Page: 11 of 11


                              IV. CONCLUSION

      Due to his past litigation, Mr. Howard has run up against one of the barriers

set by the PLRA. He and the District Court were wrong to assume that the lower

court’s decision in the 2004 Case and our own frivolity determination in the appeal

from that decision were one and the same. Our dismissal in the First Appeal

constituted Mr. Howard’s third strike, which stops him from proceeding IFP. We

therefore REVERSE and REMAND with instructions to dismiss Mr. Howard’s

complaint without prejudice pursuant to § 1915(g).

      REVERSED and REMANDED




                                        11